— The respective attorneys on these appeals from an order of the Supreme Court, Nassau County, dated July 7, 1975, and a judgment of said court entered September 10, 1975, after a conference in this court before Mr. Justice Gittleson on October 10, 1975, signed a stipulation that (1) said order and judgment be vacated, (2) a certain check shall be held in escrow by plaintiff’s attorney until final determination of the action as to the interpleaded defendant and (3) the trial shall proceed upon note of issue by plaintiff. In accordance with the foregoing, the order and judgment appealed from are reversed, without costs, and the action shall proceed to trial as to the interpleaded defendant, upon note of issue by plaintiff. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.